EXHIBIT 10.5

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) is dated as of
June 15, 2007 and entered into by and among DAYSTAR TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), each of the Subsidiaries of the Company
identified under the caption “Subsidiary Guarantors” on the signature pages
hereto or which from time to time may become party hereto as contemplated by the
Security Agreement (as defined below) (individually a “Subsidiary Guarantor”
and, collectively the “Subsidiary Guarantors” and, together with the Company,
the “Obligors”), and LAMPE, CONWAY & CO., LLC, a Delaware limited liability
company, as the agent and as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”) for the Secured Parties
(as defined herein).

In accordance with the Security Agreement of even date herewith (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), by and among the Obligors and the Collateral
Agent, the Obligors have agreed to grant to the Collateral Agent a continuing
security interest in, among other things, the Copyright Collateral, the Patent
Collateral and the Trademark Collateral (each as defined herein).

To induce said Collateral Agent to enter into and be bound by the terms of the
Security Agreement, and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

1. Unless the context otherwise requires, all capitalized terms used but not
defined herein shall have the meanings set forth in the Security Agreement. As
used herein, the following terms shall have the following meanings:

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including each registered Copyright identified on
Schedule 1 hereto.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including each Patent identified on Schedule 2 hereto.

“Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, including the right to sue for past, present and
future infringements thereof, and all rights corresponding thereto throughout
the world.

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including each Trademark identified on Schedule 3
hereto. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark that would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all

 

    IP Security Agreement



--------------------------------------------------------------------------------

other rights of any kind whatsoever accruing thereunder or pertaining thereto,
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark.

2. As collateral security for the prompt payment or performance in full when
due, whether at stated maturity, by acceleration or otherwise (including,
without limitation, the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(c) of the Bankruptcy Code or
any similar legislation in any other relevant jurisdiction) of the Secured
Obligations, whether now existing or hereafter from time to time arising, each
Obligor hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of such Obligor’s right, title and interest
in, to and under the Copyright Collateral, the Patent Collateral and the
Trademark Collateral.

3. This Agreement is made to secure the satisfactory performance and payment of
all the Secured Obligations. Upon termination of the Security Agreement or
release of an Obligor’s obligations thereunder, the Collateral Agent shall, upon
such satisfaction, execute, acknowledge, and deliver to the Obligors or an
Obligor, as the case may be, (a) an instrument in writing releasing the security
interest in the Copyright Collateral, the Patent Collateral and the Trademark
Collateral acquired under this Agreement and (b) such other documents as shall
be reasonably requested by the Obligors or an Obligor, as the case may be, to
effect the termination and release of the security interest in the Copyright
Collateral, the Patent Collateral and the Trademark Collateral. Additionally,
upon such satisfaction, the Collateral Agent shall reasonably cooperate with any
efforts made by an Obligor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the subject collateral.

4. The security interest in this Agreement has been granted as a supplement to,
and not in limitation of, the security interest granted to the Collateral Agent
under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent) shall remain in full force and effect in
accordance with its terms. The rights and remedies of the Collateral Agent with
respect to the security interest granted herein are without prejudice to, and
are in addition to those set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference.

5. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

6. THE COMPANY, THE PURCHASER AND THE AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE COMPANY, THE PURCHASER AND THE AGENT EACH
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

    IP Security Agreement



--------------------------------------------------------------------------------

7. Each party hereto hereby irrevocably and unconditionally:

(a) AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
COMPANY, THE PURCHASER AND THE AGENT EACH WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 7(a);

(b) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Obligor at its
address as specified in Section 6.1 of the Security Agreement or at such other
address of which the Collateral Agent and the Lenders have been notified
pursuant thereto; and

(c) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

8. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Upon delivery, facsimiles
of original signatures shall be effective as originals for all purposes.

 

    IP Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

The Company: DAYSTAR TECHNOLOGIES, INC., a Delaware corporation By:  

/s/ Stephan J. De Luca

Name:   Stephan J. De Luca Title:   Chief Executive Officer Subsidiary
Guarantors: DAYSTAR SOLAR LLC, a Colorado limited liability company By:  

/s/ Stephan J. De Luca

Name:   Stephan J. De Luca Title:   Chief Executive Officer

 

    IP Security Agreement



--------------------------------------------------------------------------------

The Collateral Agent:

LAMPE, CONWAY & CO., LLC

By:

 

/s/ Richard F. Conway

Name:

  Richard F. Conway

Title:

  Managing Member

 

    IP Security Agreement